          Case 1:20-cv-01874-PGG Document 24 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
A.R. on behalf of R.R-F, a child with a
disability,

                           Plaintiffs,
                                                                       ORDER
             - against -
                                                                 20 Civ. 1874 (PGG)
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                           Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               At today’s initial pretrial conference, the Court urged the parties to continue their

settlement discussions, and scheduled another telephone conference for December 17, 2020, at

9:45 a.m. By 12:00 noon on December 16, 2020, the parties will submit a joint letter updating

the Court as to the status of their settlement negotiations. In the event that it is necessary to

proceed with the December 17, 2020 telephone conference, both the counsel appearing on

today’s call as well as the lawyers conducting settlement negotiations as part of the

administrative process will appear for the call.

               In connection with the December 17, 2020 telephone conference, the parties will

dial 888-363-4749 to participate, and enter the access code 6212642. The press and public may

obtain access to the telephone conference by dialing the same number and using the same access

code. The Court is holding multiple telephone conferences on this date. The parties should call

in at the scheduled time and wait on the line for their case to be called. At that time, the Court

will un-mute the parties’ lines. Seven days before the conference, the parties must email

Michael_Ruocco@nysd.uscourts.gov and GardepheNYSDChambers@nysd.uscourts.gov with

the phone numbers that the parties will be using to dial into the conference so that the Court
          Case 1:20-cv-01874-PGG Document 24 Filed 12/10/20 Page 2 of 2




knows which numbers to un-mute. The email should include the case name and case number in

the subject line.

Dated: New York, New York
       December 10, 2020




                                            2
